DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 8, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (KR 102182806 B1, English translation is being attached).

As per claim 1, Kim discloses an imaging device mounted on or built into a moving body (Kim, Fig. 1, and Fig. 2, and paragraph 60), the imaging device comprising: 
a camera that captures an image of surroundings of the moving body (Kim, paragraphs 60 and 61, discloses the image information may include an image captured by
a camera mounted on the drone 100); 
an image processing part that processes an image captured by the camera (Kim, paragraph 66, discloses The image management device 200 is a device that receives an image and image information from the drone 100, stores the received image and image information, analyzes whether personal information is included in
the image); and 
a post-processing part that transmits or records an image processed by the image processing part (Kim, paragraphs 13, 28 and 66, discloses The image management device 200 is a device that receives an image and image information from the drone 100, stores the received image and image information, analyzes whether personal information is included in the image), wherein 
the image processing part detects personal information contained in an image captured by the camera, and performs image processing for disabling determination of the personal information (Kim, paragraphs 28, 77 and 78, discloses  the personal information protection target may request the image management device 200 to delete the corresponding image through the personal information protection target terminal 300. In addition, when it is found that the personal information protection target is included in the image through the personal information protection target terminal 300, the personal information protection target may request masking processing of the
corresponding image).

As per claim 2, Kim further discloses the imaging device according to claim 1, wherein the image processing for disabling determination of a region containing the personal information is any of mosaic processing, single-color filling processing, wire-frame processing, and animating processing (Kim, paragraphs 76 and 78, discloses mosaic processing).

As per claim 3, Kim further discloses the imaging device according to claim 1, wherein the image processing part acquires an attribute of a current position of the moving body (Kim, paragraphs 60, 61 and 68), and based on the acquired attribute, determines a predetermined region in a captured image as a region containing personal information (Kim, paragraph 127, discloses identification information (such as a face)).
.
As per claim 4, Kim further discloses the imaging device according to claim 1, wherein the image processing part acquires current height information of the moving body (Kim, paragraphs 60 and 61, discloses altimeter sensor), and determines a predetermined region in a captured image as a region containing personal information, based on the acquired height information (Kim, paragraph 127, discloses the controller 210 may divide the captured image into a time series, a storage location, identification information (such as a face, etc., and an identifier and an attribute), and non-identification information (such as a color of clothes), and may import the corresponding image through mapping information when personal information is requested to be viewed or destroyed.).

As per claim 8, Kim discloses an imaging system (Kim, Fig. 1 and Fig. 2) comprising: 
a moving body having an imaging device that is built-in (Kim, paragraph 60, discloses The drone 100 captures an image of a subject through an equipped camera (not shown) and generates image information on the captured image); and 
a controller that receives an image signal transmitted from the imaging device (Kim, paragraph 13, discloses a drone for photographing an image of a subject, generating image information on the photographed image, and transmitting the image and the image information through wired or wireless communication The image management
device which receives the image and video information from the drone), wherein the imaging device includes: 
a camera that captures an image of surroundings of the moving body (Kim, paragraph 60, discloses The drone 100 captures an image of a subject through an equipped camera (not shown) and generates image information on the captured image); 
an image processing part that detects personal information contained in an image captured by the camera (Kim, paragraphs 28, 77 and 78, discloses The analysis section which analyzes whether the personal information is included in the image or not), and performs image processing for disabling determination of the personal information (Kim, paragraphs 28, 77 and 78, discloses  the personal information protection target may request the image management device 200 to delete the corresponding image through the personal information protection target terminal 300. In addition, when it is found that the personal information protection target is included in the image through the personal information protection target terminal 300, the personal information protection target may request masking processing of the corresponding image); and 
a transmission processing part that transmits an image processed by the image processing part to the controller (Kim, paragraphs 13, 28 and 62), and 
the controller includes a display part that receives and displays an image transmitted by the transmission processing part (Kim, paragraphs 91, 93 and 94, discloses display), and 
an operation part that operates movement of the moving body (Kim, paragraphs 60 and 64, discloses The pilot terminal 110 is a terminal for remotely controlling the drone
100 or controlling or controlling any one of the functions of the drone 100.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 102182806 B1, English translation is being attached) and further in view of Nishimura (US PGPUB 2020/0034982 A1).

As per claim 5, Kim further discloses the imaging device according to claim 1, wherein the Kim does not explicitly disclose image processing part detects a distance to a target object in a captured image, and determines that a predetermined region in the captured image is a region containing personal information, based on the detected distance.
Nishimura discloses image processing part detects a distance to a target object in a captured image (Nishimura, paragraphs 74 and 89, discloses The prescribed condition is a condition that the prescribed number of first subjects are close to each other in the captured image (for example, a distance between the first subjects is less than a reference value).), and determines that a predetermined region in the captured image is a region containing personal information, based on the detected distance (Nishimura, paragraphs 44-45, 73-74 and 78, discloses it is possible to protect personal information of the people in the target region while maintaining visibility of other regions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim teachings by detecting distance to the target in the captured image, as taught by Nishimura.
The motivation would be to reduce the occurrences of inconveniences when processing an image of a plurality of subjects (paragraph 14), as taught by Nishimura.


Claim(s) 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 102182806 B1, English translation is being attached) and further in view of Kikuchi (US PGPUB 2016/0037075 A1).

As per claim 6, Kim further discloses the imaging device according to claim 1, wherein Although Kim discloses the image processing part limits a region where the image processing is performed ((Kim, paragraphs  92, 121, 123-124 and 127, discloses the control unit 210 controls the photographing information to be searched for each search condition through the screen of the personal information protection target terminal 300. Here, the search condition may include specific time, specific location, unique code information of the drone 10 ).) however Kim does not explicitly disclose the image processing part limits a region where the image processing is performed in such a way that a ratio of a region subjected to the image processing to an entire screen of an image captured by the camera is equal to or less than a predetermined value set in advance.
Kikuchi discloses the image processing part limits a region where the image processing is performed in such a way that a ratio of a region subjected to the image processing to an entire screen of an image captured by the camera is equal to or less than a predetermined value set in advance (Kikuchi, paragraphs 36 and 77-79, discloses If the ratio of the candidate region to the entire image (frame) is equal to …. the predetermined value (YES in step S307), the imaging mode changer 132 and the display mode changer 134 perform control to limit the digital zoom ratio of the imager 114 and the optical zoom ratio of the lens 112 upon the movement of the lens 112, and limit enlarged display in displaying a live view image on the display 107, so that this ratio of the candidate region becomes lower than the predetermined value (step S308)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim teachings by implementing a display controller to the system, as taught by Kikuchi.
The motivation would be to provide an improved display with enhanced visibility (paragraph 94), as taught by Kikuchi.


Allowable Subject Matter
Claim 7, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633